Title: Notes on the Progress of Certain Bills, [9–25 May 1774]
From: Jefferson, Thomas
To: 


                    
                        [9–25 May 1774]
                    
                    Entail bill (my own)
                    
                        
                            May
                             9. 1774.
                            leave to bring in the bill
                        
                        
                            
                            10.
                            bill read first time & ordd. to be read 2d time
                        
                        
                            
                            13.
                            Committed
                        
                        
                            
                            19.
                            reported & ingrossed
                        
                        
                            
                            20.
                            read 3d time and passed.
                        
                    
                    General Entail bill
                    
                        
                            May 25.
                            leave to bring in bill to empower certain persons to convey away their lands.
                        
                        
                            26.
                            presented, read, & to be read 2d time
                        
                    
                    Road bill
                    presentd. by Commee Cts. justce. read 1st. time & ordd. to be Committd.
                    
                    Ferry bill Fluvanna.
                    
                        
                            May
                            21st.
                            report made by Commee. for insertg. clauses in general bill
                        
                        
                            
                            25.
                            instruction to discontinue other ferries.
                        
                    
                